Citation Nr: 0111849	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-13 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina

THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel



INTRODUCTION

The veteran had active military service in the Army from July 
1964 to June 1967. 

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2000 RO rating decision, which denied service 
connection for PTSD.  The veteran testified at an RO hearing 
in June 2000.  

REMAND

The veteran contends he has PTSD attributable to traumatic 
experiences while serving in Vietnam.  His service personnel 
records show that he served in Vietnam from December 1965 to 
December 1966 with an engineer company; his principal duty in 
Vietnam reportedly was track vehicle mechanic, although near 
the end of his tour his principal duty reportedly was "CBT 
Constr SP" (which may mean combat construction specialist). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f).  If the veteran did not engage in combat, his 
statements are inadequate to prove the occurrence of a 
stressor in service; such a stressor must be established by 
official service records or other credible supporting 
evidence.  Id; Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown, 6 Vet. App. 283 (1994). 

VA treatment records from 1997 to 1999 include a diagnosis of 
PTSD, with references to the veteran's reported experiences 
in Vietnam.  There are also other psychiatric diagnoses.

In a PTSD questionnaire associated with the claims file in 
July 1999, the veteran reported that during the period he 
served in Vietnam (from December 1965 to December 1966), he 
experienced a number of stressors.  He wrote that at one time 
he was assigned to drive to "Quinon" to pick up supplies.  
On the way back to "Anke," the veteran asserted, he was 
caught in a crossfire just past a bridge in a mountain 
region.  He wrote that that he had been assigned to pick up 
shot-down helicopters and that he saw bodies burned inside 
and detached heads rolling around in helmets.  He wrote that 
he had been assigned to a chopper, where he manned a machine 
gun and was required to shoot at whatever target the pilot 
ordered.  He asserted that he had been assigned to "Gun 
Beret Camp" as a perimeter guard and received incoming fire 
and mortar.  He asserted that he had been assigned as a 
perimeter guard within a half mile of "Hong Kong Mtn." the 
night it was reportedly destroyed.  He asserted that during 
his tour of duty in Vietnam, he carried an M79 grenade 
launcher and a pistol.  He said he had been issued a .45 
pistol but turned it down, instead purchasing a .38 caliber 
pistol from a chopper pilot.  The veteran asserted that there 
were more incidents, but he could not remember them.   

During his June 2000 RO hearing, the veteran testified that 
he began as a mechanic in Germany, then was assigned to the 
"49th" in Vietnam and served in the infantry.  He could not 
name the specific towns in Vietnam in which he served, but 
did say he had been shipped into Saigon, and then was 
transferred first to "Quin Yon" and then to "Ank He" with 
the First Calvary Division, combat.  He also indicated that 
he had served with combat engineers, and had been sent "all 
over."  He essentially restated the stressors he described 
in his PTSD questionnaire.  He also described how, while 
manning a machine gun in a chopper, he would have to open 
fire regardless of who was below.  Sometimes, according to 
the veteran, the targets would be women and children washing 
clothes in a river.

There is no indication that the RO made any efforts to 
corroborate the veteran's statements of stressors with the 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  In an effort to assist the veteran with his 
claim for service connection for PTSD, the Board finds that 
additional development (including an attempt to verify 
claimed in-service stressors, and the other action outlined 
below) is warranted.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The Board also notes that during his hearing, the veteran 
indicated that he was received disability payments from the 
Social Security Administration (SSA) based on a nervous 
condition.  The SSA records should be obtained, as they may 
be relevant to the VA claim.  Hayes v. Brown, 9 Vet. App. 67 
(1996).  

Therefore, the case is REMANDED to the RO for the following 
development:

1.  The RO should forward the veteran's 
statements of alleged service stressors 
(along with copies of his service 
personnel records and any other relevant 
evidence) to the USASCRUR, and request 
that organization investigate and attempt 
to verify the alleged stressors.  If the 
USASCRUR is unable to verify stressors 
based on available information, it should 
be requested to provide a statement to 
this effect.  

2.  The RO should also request, from the 
SSA, copies of all medical and other 
records considered by the SSA in awarded 
disability benefits, together with copies 
of all related SSA decisions.

3.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA or non-VA psychiatric 
examination and treatment since his 
military service.  The RO should then 
obtain copies of the related medical 
records which are not already on file.

4.  If any service events (which the 
veteran alleges to be stressors) are 
verified, then the RO should have him 
undergo a VA psychiatric examination to 
diagnose or rule out PTSD, in accordance 
with the criteria of DSM-IV.  The claims 
folder should be provided to and reviewed 
by the examiner.  The RO should inform 
the examiner of the stressors which have 
been verified.  If PTSD is diagnosed, the 
doctor should clearly identify the 
claimed events which are considered 
stressors supporting the diagnosis, and 
the doctor should fully explain why the 
stressors are considered sufficient under 
the standards of DSM-IV.

5.  The RO should ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  

6.  Thereafter, the RO should review the 
claim for service connection for PTSD.  
If the claim remains denied, then a 
supplemental statement of the case should 
be issued to the veteran and his 
representative, and they should be given 
an opportunity to respond.  Then, the 
case should be returned to the Board for 
further appellate review.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).


